Title: From George Washington to the South Carolina Society of the Cincinnati, 2 January 1790
From: Washington, George
To: South Carolina Society of the Cincinnati

 
          
            Gentlemen,
            New-York, January 2nd 1790.
          
          From a conviction that the dispositions of the Society of the Cincinnati, established in the State of South Carolina are peculiarly friendly to me, I cannot receive their congratulations on the occasion, which gave birth to their address, without emotions of peculiar satisfaction.
          The interest that my fellow-citizens so kindly took in the happiness which they saw me enjoy in my retirement after the war, is rather to be attributed to their great partiality in my favor than to any singular title I had to their gratitude and affection.
          Notwithstanding I was conscious that my abilities had been too highly appreciated, yet I felt, that, whatever they were, my Country had a just claim upon me, whenever the exercise of them should be deemed conducive to its welfare. With such feelings I could not refuse to obey that voice which I had always been accustomed to respect, nor hesitate to forego a resolution which I had formed of passing the remainder of my days in retirement. And so far am I from having reason to respect the decided measure I took in the crisis of organising a new general government, that I ought rather perhaps to felicitate myself upon having met the wishes and experienced the assistance of a patriotic and enlightened People, in my arduous undertakings.
          Always satisfied that I should be supported in the administration of my office by the friends of good government in general; I counted upon the favorable sentiment and conduct of the Officers of the late army in particular—nor has my expectation been deceived. As they were formerly distinguished by their eminent fortitude and patriotism in their military service, during the most trying occasions; so are the same men, now mingled in the mass of citizens, conspicuous for a disinterested love of order, and a jealous attention to the preservation of the rights of mankind. Nor is it conceivable that any Members of the community should be more worthy of the enjoyments of liberty, or more zealous to perpetuate its duration, than those who have so nobly and so successfully defended its standard in the new World.
          I sincerely thank you, Gentlemen, for your expression of

attachment to my person; and wish for my happiness and honor. On my part I only dare to engage it shall be my incessant study that you may happily experience, and long enjoy the fruits of a government, which has for its basis, the good of the American People.
          
            Go. Washington
          
        